       Case 2:20-cv-01053-ESW Document 7 Filed 07/16/20 Page 1 of 4



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Owen Todd Nelson,                                  No. CV-20-01053-PHX-ESW
10                  Plaintiff,                          ORDER
11   v.
12   City of Mesa, et al.,
13                  Defendants.
14
15          At issue is pro-se Plaintiff Owen Todd Nelson’s Application to Proceed in District
16   Court Without Paying Fees or Costs (Doc. 6). The Court finds that Plaintiff does not have
17   sufficient means to pay the Court’s fees and will grant the Application. However, as set
18   forth below, upon screening Plaintiff’s Complaint (Doc. 1) pursuant to 28 U.S.C. §
19   1915(e)(2), the Court finds that Plaintiff has not satisfied the pleading requirements of the
20   Federal Rules of Civil Procedure and fails to state a cause of action. The Court therefore
21   dismisses the Complaint (Doc.1) without prejudice and grants Plaintiff leave to file a First
22   Amended Complaint consistent with the findings of the Court set forth herein.
23                                       I. LEGAL STANDARDS
24   A. Statutory Screening of In Forma Pauperis Complaint Pursuant to 28 U.S.C. §
25   1915(e)(2)
26          The Court must dismiss a complaint or portion thereof if a plaintiff has raised claims
27   that are legally frivolous or malicious, that fail to state a claim upon which relief may be
28   granted, or that seek monetary relief from a defendant who is immune from such relief. 28
       Case 2:20-cv-01053-ESW Document 7 Filed 07/16/20 Page 2 of 4



 1   U.S.C. § 1915A(b)(1)-(2). A pleading must contain a “short and plain statement of the
 2   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis
 3   added). While Rule 8 does not demand detailed factual allegations, “it demands more than
 4   an unadorned, the defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556
 5   U.S. 662, 678 (2009). “Threadbare recitals of the elements of a cause of action, supported
 6   by mere conclusory statements, do not suffice.” Id. “[A] complaint must contain sufficient
 7   factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Id.
 8   (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible
 9   “when the plaintiff pleads factual content that allows the court to draw the reasonable
10   inference that the defendant is liable for the misconduct alleged.” Id. “Determining
11   whether a complaint states a plausible claim for relief [is] . . . a context-specific task that
12   requires the reviewing court to draw on its judicial experience and common sense.” Id. at
13   679. Thus, although a plaintiff’s specific factual allegations may be consistent with a
14   claim, a court must assess whether there are other “more likely explanations” for a
15   defendant’s conduct. Id. at 681. But as the United States Court of Appeals for the Ninth
16   Circuit has instructed, courts must “continue to construe pro se filings liberally.” Hebbe v.
17   Pliler, 627 F.3d 338, 342 (9th Cir. 2010). A “complaint [filed by a pro se litigant] ‘must
18   be held to less stringent standards than formal pleadings drafted by lawyers.’” Id. (quoting
19   Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam)).
20          If the Court determines that a pleading could be cured by the allegation of other
21   facts, a pro se litigant is entitled to an opportunity to amend a complaint before dismissal
22   of the action. See Lopez v. Smith, 203 F.3d 1122, 1127-29 (9th Cir. 2000) (en banc). “It
23   is also clear that section 1915(e) not only permits but requires a district court to dismiss an
24   in forma pauperis complaint that fails to state a claim.” Id. at 1127.
25
     B. Subject Matter Jurisdiction
26
            Unlike state courts, federal courts only have jurisdiction over a limited number of
27
     cases, and those cases typically involve either a controversy between citizens of different
28
     states (“diversity jurisdiction”) or a question of federal law (“federal question

                                                   -2-
       Case 2:20-cv-01053-ESW Document 7 Filed 07/16/20 Page 3 of 4



 1   jurisdiction”). See 28 U.S.C. §§ 1331, 1332. The United States Supreme Court has stated
 2   that a federal court must not disregard or evade the limits on its subject matter jurisdiction.
 3   Owen Equip. & Erections Co. v. Kroger, 437 U.S. 365, 374 (1978). Thus, a federal court
 4   is obligated to inquire into its subject matter jurisdiction in each case and to dismiss a case
 5   when subject matter jurisdiction is lacking. See Valdez v. Allstate Ins. Co., 372 F.3d 1115,
 6   1116 (9th Cir. 2004); Fed. R. Civ. P. 12(h)(3).
 7          For diversity jurisdiction pursuant to 28 U.S.C. § 1332, plaintiff and defendants
 8   must be residents of different states and the matter in controversy must exceed the sum or
 9   value of $75,000, exclusive of interest and costs. Matheson v. Progressive Specialty Ins.
10   Co., 319 F.3d 1089, 1090 (9th Cir. 2003) (“[J]urisdiction founded on [diversity grounds]
11   requires that the parties be in complete diversity and the amount in controversy exceed
12   $75,000.”). The goals of the amount-in-controversy requirement serve both to preserve the
13   jurisdiction exercised by the state courts and to limit the size of the diversity caseload in
14   federal courts. Kanter v. Warner-Lambert Co., 265 F.3d 853, 861 (9th Cir. 2001).
15          For federal question jurisdiction, 28 U.S.C. § 1331 provides that district courts have
16   jurisdiction over “all civil actions that arise under the Constitution, laws, or treaties of the
17   United States.” A case “arises under” federal law either where federal law creates the cause
18   of action or “where the vindication of a right under state law necessarily turn[s] on some
19   construction of federal law.” Republican Party of Guam v. Gutierrez, 277 F.3d 1086, 1088-
20   89 (9th Cir. 2002) (quoting Franchise Tax Bd. v. Constr. Laborers Vacation Trust, 463
21   U.S. 1, 8-9 (1983)).
22                                            II. DISCUSSION
23          Plaintiff’s Complaint is devoid of citation to legal authority and any allegations
24   regarding subject matter jurisdiction, the claims asserted, facts upon which those claims
25   are based, or damages sustained. Plaintiff must: state the basis for federal subject matter
26   jurisdiction, allege facts which support claims for relief, and explain how those allegations
27   establish a violation of relevant legal authority. In short, Plaintiff must show he is entitled
28


                                                  -3-
         Case 2:20-cv-01053-ESW Document 7 Filed 07/16/20 Page 4 of 4



 1   to some relief. He has not done so here. The Court will therefore dismiss the Complaint
 2   with leave to amend.
 3          A first amended complaint supersedes the original complaint. Ferdik v. Bonzelet,
 4   963 F.2d 1258, 1262 (9th Cir. 1992); Hal Roach Studios v. Richard Feiner & Co., 896 F.2d
 5   1542, 1546 (9th Cir. 1990). After amendment, the Court will treat an original complaint
 6   as nonexistent. Ferdik, 963 F.2d at 1262. Any cause of action that was raised in the
 7   original complaint and that was voluntarily dismissed or was dismissed without prejudice
 8   is waived if it is not alleged in a first amended complaint. Lacey v. Maricopa County, 693
 9   F.3d 896, 928 (9th Cir. 2012) (en banc). If Plaintiff fails to timely comply with every
10   provision of this Order, the Court may dismiss this action without further notice. See
11   Ferdik, 963 F.2d at 1260-61 (a district court may dismiss an action for failure to comply
12   with any order of the Court).
13                                       III. CONCLUSION
14          IT IS ORDERED granting Plaintiff’s Application to Proceed in District Court
15   Without Paying Fees or Costs (Doc. 6).
16          IT IS FURTHER ORDERED that by August 16, 2020, Plaintiff must file a First
17   Amended Complaint that complies with this Order and corrects all deficiencies noted
18   herein. If filed, Plaintiff shall indicate on the pleading that it is a “First Amended
19   Complaint.” Failure to timely file a First Amended Complaint may result in the dismissal
20   of this action without further notice.
21   .      IT IS FURTHER ORDERED that if Plaintiff files a First Amended Complaint, it
22   may not be served until the Court has issued its screening order pursuant to 28 U.S.C. §
23   1915(e)(2).
24          Dated this 16th day of July, 2020.
25
26                                                     Honorable Eileen S. Willett
27                                                     United States Magistrate Judge

28


                                                 -4-
